DETAILED ACTION
Claims 1-15 and 17-21 are currently pending. Claims 1-15 and 17-20 are maintained in rejection despite Applicant’s amendments and arguments filed 07/19/2021. New claim 21 is also rejected. A response to Applicant’s Arguments/Remarks can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanner et al. (US 2015/0134155) in view of Green et al. (US 2015/0239482).
Referring to Claim 1: Kanner teaches a method comprising:
acquiring, by at least one sensor (110) mounted on a vehicle (102), first and second signals from first and second objects (114, 116) on or proximate a path being travelled by the vehicle, wherein the first and second objects are spaced along the path of the vehicle (Fig. 1);
determining, by a controller (118) comprising one or more processors, a first match between the first signal from the first object (114) and a first object representation 
determining, by the controller, a second match between the first signal from the first object and a second object (116) representation included in the vehicle database that includes a second geographical location (L2) (Para. [0029] and [0089]) (Fig. 4);
determining, by the controller, a first distance L (d2) travelled by the vehicle along the path between at least the first geographical location and the second geographical location based on obtaining the first distance from the vehicle database (Para. [0030]);
determining, by the controller, a first sum of electrical pulses (via 112) during travel of the vehicle over the first distance L (d2); and
determining, by the controller, a diameter- or a radius of the wheel based on the first distance (d2) and the first sum L (Para. [0058] and [0069]).
	Kanner does not teach using a camera to acquire first and second images of first and second objects and matching those images with vehicle database locations. Rather, Kanner teaches using a magnetic sensor 110 to detect first and second proximity plates 114 and 116 (Para. [0022]), and a controller accessing a memory with known distance values for the proximity plates to make calculations (Para. [0069]). However, Green teaches a guideway mounted vehicle localization system, wherein an optical sensor (110), i.e., camera, acquires first and second images of first and second objects (Para. [0021]) and matches (312) those images with track database locations (314) (Para. [0060] and [0061]) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use an optical sensor, i.e., camera, to identify first and second object locations, as taught by 

Referring to Claim 2: Kanner does not specifically teach that each of the first geographical location and the second geographical location comprises a longitude and a latitude. However, Green teaches providing each marker, or object, with geographic location data in terms of latitude and longitude (Para. [0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use an markers with latitude and longitude data, as taught by Green, because this method allows objects to be precisely located using absolute positioning, which gives the system greater amounts of information useful for locating and tracking the vehicle.

Referring to Claim 3: Kanner teaches a method, further including, 
determining, by the controller (118), a number of whole or partial revolutions of the wheel (108) during travel of the vehicle along the path (Para. [0041]). 
	Kanner does not specifically teach step “determining, by the controller, a second distance the vehicle has travelled along the path based on the number of whole or partial revolutions of the wheel and the radius or diameter of the wheel.” However, Green teaches a guideway mounted vehicle localization system, and determining, by the controller, a distance the vehicle has travelled along the path (809) based on the number of whole or partial revolutions of the wheel determined (811) and the radius or 

Referring to Claim 4: Kanner further teaches a method, wherein the number of whole or partial revolutions of the wheel is determined, by the controller, from a second sum of electrical pulses generated by an encoder during travel of the vehicle along the first distance (Para. [0023]).

Referring to Claim 5: Kanner does not specifically teach determining the velocity of the vehicle based on the second distance divided by a time for the vehicle to travel the second distance. However, Green teaches a guideway mounted vehicle localization system, further including determining (via object tracking in step 316) (Fig. 3), by the controller, a velocity of the vehicle based on the distance M determined in step (h) divided by a time for the vehicle to travel the distance M (Para. [0032] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use the second distance divided by time to determine the velocity of the vehicle, as taught by Green, because this additional method of calculating velocity provides a more robust system with redundancies that 

Referring to Claim 6: Kanner does not specifically teach “determining, by the controller, a second distance the vehicle has travelled based on a count of a number of electrical pulses generated by an encoder during said travel. However, Green teaches a guideway mounted vehicle localization system, and determining, by the controller, a distance the vehicle has travelled along the path (809) based on the number of whole or partial revolutions of the wheel determined (811) and the radius or diameter of the wheel (807) (Fig. 8) (Para. [0133] and [0151] - [0153]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use the revolution data and wheel diameter to calculate the distance travelled, as taught by Green, because this is a commonly known method for calculating travel distance using a tachometer, and this data can be used to detect slip conditions when compared with other distance calculations (see Green, Para. [0122]).

Referring to Claim 7: Kanner does not specifically teach “determining, by the controller, a velocity of the vehicle based on the second distance divided by a time for the vehicle to travel the second distance.” However, Green teaches a guideway mounted vehicle localization system, further including determining (via object tracking in step 316) (Fig. 3), by the controller, a velocity of the vehicle based on the second distance divided by a time for the vehicle to travel the second distance (Para. [0032] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing 

Referring to Claim 8: Kanner does not specifically teach “determining, by the controller, a velocity of the vehicle based on a number of whole or partial revolutions of the wheel between the first geographical location and the second geographical location and a time for the vehicle to travel between said pair of geographical locations.” However, Green teaches a guideway mounted vehicle localization system, further including determining (via object tracking in step 316) (Fig. 3) by the controller, a velocity of the vehicle based on a number of whole or partial revolutions of the wheel between the first geographical location and the second geographical location and a time for the vehicle to travel between said pair of geographical locations.” (Para. [0033] and [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use the wheel revolutions, geographic locations and time to determine the velocity of the vehicle, as taught by Green, because this additional method of calculating velocity provides a more robust system with redundancies that can be used for more accurate vehicle operation, as compared to using a traditional speed detector alone.

Referring to Claim 9: Kanner does not specifically teach “determining, by the controller, at least one of: a third distance from the camera to the first object; or a fourth distance from the camera to the second object.” However, Green teaches a guideway mounted vehicle localization system, wherein the optical sensor, e.g., camera, tracks objects by determining the distance from the camera to the object (Para. [0033] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to determine third and fourth distances using a camera, as Green teaches tracking distances, because this method allows objects to be located using relative positioning, which gives the system greater amounts of information useful for locating and tracking the vehicle.

Referring to Claim 10: Kanner does not specifically teach that “the first distance is determined based on least one of: the third distance from the camera to the first object; or the fourth distance from the camera to the second object.” Rather, Kanner teaches using a magnetic sensor 110 to detect first and second proximity plates 114 and 116 (Para. [0022]), and a controller accessing a memory with known distance values for the proximity plates to make calculations (Para. [0069]). However, Green teaches a guideway mounted vehicle localization system, wherein objects are tracked (316) continuously (Para. [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to track first and second objects continuously and use these distances for calculations, as taught by Green, because this creates a more robust system that can perform calculations based 

Referring to Claim 12: Kanner does not specifically teach using a third image of a third object to perform the calculations. However, Green teaches a guideway mounted vehicle localization system, wherein an optical sensor (110), i.e., camera, acquires images of objects (Para. [0021]) and matches (312) those images with track database locations (314) (Para. [0060] and [0061]) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use an optical sensor, i.e., camera, to identify first, second, and third object locations, as taught by Green, because this method allows unique identification codes to be associated with detected objects, which gives the system greater amounts of information useful for locating and tracking the vehicle. 

Referring to Claim 13: Kanner does not specifically teach “providing to the controller access to a model of the path that includes the first geographical location, the second geographical location, the third geographical location, and the fourth geographical location corresponding to physical locations along the path, wherein the controller:
tracks via the physical locations encountered by the vehicle determined from the whole or partial revolutions of the wheel during travel of the vehicle on the path.” However, Green teaches a guideway mounted vehicle localization system with “a guideway database which includes a map of the guideway and a location of stationary objects associated with unique identification information . . . By comparing the fused data with 

Referring to Claim 14: Kanner does not specifically teach that “the camera is mounted on the vehicle and the vehicle is a lead vehicle of the vehicle of a multi-vehicle system.” However, Green teaches an embodiment where the optical sensors (210a, 210b) are mounted on the leading and trailing ends (206, 208) of a vehicle (202) (Fig. 2a) (Para. [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to mount a camera on the lead vehicle of a multi-vehicle system, as taught by Green, because the lead end of a vehicle is where the locomotive is located and is a convenient location for vehicle operational equipment.

Referring to Claim 15: Kanner does not specifically teach that “the camera is mounted on a locomotive of the vehicle.” However, Green teaches an embodiment where the optical sensors (210a, 210b) are mounted on the leading and trailing ends (206, 208) of 

Referring to Claim 17: Kanner teaches a computer-implemented method comprising:
receiving, by a controller, comprising one or more processors, from by at least one sensor (110) mounted on a vehicle (102), first and second signals of first and second objects (114, 116) on or proximate a path being travelled by the vehicle, wherein the first and second objects are spaced along the path of the vehicle (Fig. 1);
determining, by a controller (118) comprising one or more processors, a match between the first signal from the first object (114) and a first object representation included in a track database (404) that includes a first geographical location (L1) (Para. [0029] and [0089]) (Fig. 4);
determining, by the controller, a match between the first signal from the first object and a second object (116) representation included in the track database that includes a second geographical location (L2) (Para. [0029] and [0089]) (Fig. 4);
determining, by the controller, a first distance (d2) travelled by the vehicle along the path between at least the first geographical location and the second geographical location based on obtaining the first distance from the vehicle database (Para. [0030]);
determining, by the controller, a sum of electrical pulses generated (via 112) during travel of the vehicle the first distance (d2) (Para. [0059]); and

	Kanner does not teach using a camera to acquire first and second images of first and second objects and matching those images with track database locations. Rather, Kanner teaches using a magnetic sensor 110 to detect first and second proximity plates 114 and 116 (Para. [0022]), and a controller accessing a memory with known distance values for the proximity plates to make calculations (Para. [0069]). However, Green teaches a guideway mounted vehicle localization system, wherein an optical sensor (110), i.e., camera, acquires first and second images of first and second objects (Para. [0021]) and matches (312) those images with track database locations (314) (Para. [0060] and [0061]) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use an optical sensor, i.e., camera, to identify first and second object locations, as taught by Green, because this method allows unique identification codes to be associated with detected objects, which gives the system greater amounts of information useful for locating and tracking the vehicle.

Referring to Claim 18: Kanner teaches a method, further including:
determining, by the controller (118), a number of whole or partial revolutions of the wheel (108) during travel of the vehicle along the path (Para. [0041]). 
	Kanner does not specifically teach “determining, by the controller, a second distance the vehicle has travelled along the path based on the number of whole or partial revolutions of the wheel and the radius or diameter of the wheel.” However, 

Referring to Claim 19: Kanner does not specifically teach determining “by the controller, at least one of the following: a third distance from the camera to the first object; or a fourth distance from the camera to the second object.” However, Green teaches a guideway mounted vehicle localization system, wherein the optical sensor, e.g., camera, tracks objects by determining the distance from the camera to the object (Para. [0033] and [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to track first and second objects using a camera, as taught by Green, because this method allows objects to be located using relative positioning, which gives the system greater amounts of information useful for locating and tracking the vehicle.

Referring to Claim 20: Kanner does not specifically teach that “the first distance is determined based on least one of the following: the third distance from the camera to the first object; or the fourth distance from the camera to the object.” Rather, Kanner teaches using a magnetic sensor 110 to detect first and second proximity plates 114 and 116 (Para. [0022]), and a controller accessing a memory with known distance values for the proximity plates to make calculations (Para. [0069]). However, Green teaches a guideway mounted vehicle localization system, wherein objects are tracked (316) continuously (Para. [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to track first and second objects continuously and use these distances for calculations, as taught by Green, because this creates a more robust system that can perform calculations based on varying objects along the route, rather than using magnetic proximity plates with predetermined distances.

Referring to Claim 1: Kanner teaches a method comprising:
acquiring, by at least one sensor (110) mounted on a vehicle (102), first and second signals from first and second objects (114, 116) on or proximate a path being travelled by the vehicle, wherein the first and second objects are spaced along the path of the vehicle (Fig. 1);
determining, by a controller (118) comprising one or more processors, a first match between the first signal from the first object (114) and a first object representation included in a vehicle database (404) that includes a first geographical location (L1) (Para. [0029] and [0089]) (Fig. 4);

determining, by the controller, a first distance L (d2) travelled by the vehicle along the path between at least the first geographical location and the second geographical location based on obtaining the first distance from the vehicle database (Para. [0030]);
determining, by the controller, a first sum of electrical pulses (via 112) during travel of the vehicle over the first distance L (d2); and
determining, by the controller, a diameter- or a radius of the wheel based on the first distance (d2) and the first sum L (Para. [0058] and [0069]).
	Kanner does not teach using a camera to acquire first and second images of first and second objects and matching those images with vehicle database locations. Rather, Kanner teaches using a magnetic sensor 110 to detect first and second proximity plates 114 and 116 (Para. [0022]), and a controller accessing a memory with known distance values for the proximity plates to make calculations (Para. [0069]). However, Green teaches a guideway mounted vehicle localization system, wherein an optical sensor (110), i.e., camera, acquires first and second images of first and second objects (Para. [0021]) and matches (312) those images with track database locations (314) (Para. [0060] and [0061]) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kanner to use an optical sensor, i.e., camera, to identify first and second object locations, as taught by Green, because this method allows unique identification codes to be associated with 

Referring to Claim 21: Kanner teaches a system comprising: 
at least one sensor (110) configured to be mounted on a vehicle (102), the at least one sensor configured to detect a first object and second object (114, 116) on or proximate a path (106) being travelled by the vehicle, wherein the first and second objects are spaced along the path of the vehicle (Fig. 1); 
a controller (118) coupled to the at least one sensor and comprising one or more processors configured to: 
match the first object detection to a first object (114) and to a first geographical location (L1) (Para. [0029]) (Fig. 1); 
match the second object detection to a second object (116) and to a second geographical location (L2) (Para. [0029]) (Fig. 1); 
obtain a first distance (d2) travelled by the vehicle along the path between the first geographical location and second geographical location from a vehicle database (404) (Para. [0030] and [0089]); 
obtain electrical pulses (via 112) generated based on revolutions of a wheel (108) of the vehicle (Para. [0059]); and  
determine a diameter or radius of the wheel based on the first distance and the electrical pulses (Para. [0058] and [0069]).
Kanner does not teach using a camera to acquire first and second images of first and second objects and matching those images with object representations to . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kanner et al. (US 2015/0134155) in view of Green et al. (US 2015/0239482) and Shiratsuchi (US 2017/0305396).
Referring to Claim 11: Kanner does not specifically teach “determining, by the controller, a third distance from the camera to the first geographical location, and a fourth distance from the camera to the second geographical location, wherein, the first distance travelled by the vehicle is determined based on a difference between the third distance from the first camera to the first geographic location and the fourth distance from the second camera to the second geographic location.” However, Shiratsuchi teaches a method for locating a vehicle, wherein “[a]s the position sensor, there can be cited a motion tracker that measures a marker with a .

Response to Arguments
Regarding independent claims 1 and 17, Applicant argues that Kanner in view of Green fails to teach obtaining a first distance from a vehicle database because Kanner’s distance travelled is calculated from a reading on the sensor (Para. [0060-0061]) and Green also calculates the distance between the vehicle and a detected object (see 705 of Fig. 7). The Examiner responds that Kanner does teach obtaining the first distance (d2) from a database because d2 is a predetermined value that is accessed by the controller 118 (Para. [0030]). Paragraph [0089] of Kanner goes on to detail that the predetermined distances are stored in a computer storage medium 404, which may be reasonably interpreted as a database (see Fig. 4). Thus, the primary reference Kanner teaches obtaining a first distance (d2) from a vehicle database. Further, while Green is capable of calculating a distance moved (see 705 of Fig. 7), Green is also capable of using a guideway database to obtain the location of stationary objects associated with unique identification information from optical sensors (Para. [0059-0061]). Thus, Kanner 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617